—Order, Supreme Court, New York County (Elliott Wilk, J.), entered January 8, 1998, which, upon the grant of plaintiff’s motion to reargue, vacated a prior judgment, same court and Justice, entered September 15, 1997, granting defendants’ motion for summary judgment dismissing the complaint, and denied the motion, unanimously affirmed, with costs.
The IAS Court did not err in granting reargument and in thereupon denying defendants’ previously granted motion for *434summary judgment. Defendants had not on the prior motion demonstrated a prima facie entitlement to judgment as a matter of law and, that being the case, the grant of their motion for summary judgment was erroneous, irrespective of the quality of plaintiffs opposition papers (see, Colt v Great Atl. & Pac. Tea Co., 209 AD2d 294), and was appropriately corrected on reargument. Concur — Lerner, P. J., Ellerin, Rubin and Saxe, JJ.